MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Jul 15 2020, 9:14 am

court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Katherine N. Worman                                       Curtis T. Hill, Jr.
Evansville, Indiana                                       Attorney General of Indiana
                                                          Courtney L. Staton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

A.M.,                                                     July 15, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-JV-442
        v.                                                Appeal from the Vanderburgh
                                                          Superior Court
State of Indiana,                                         The Honorable Brett J. Niemeier,
Appellee-Plaintiff.                                       Judge
                                                          The Honorable Renee A.
                                                          Ferguson, Magistrate
                                                          Trial Court Cause No.
                                                          82D04-2001-JD-11



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JV-442 | July 15, 2020                    Page 1 of 9
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, A.M., appeals the juvenile court’s decision to commit her

      to the Department of Correction (DOC), following her admission to domestic

      battery, which would be a Class A misdemeanor if committed by an adult.


[2]   We affirm.


                                                     ISSUE
[3]   A.M. presents one issue on appeal, which we restate as: Whether the juvenile

      court abused its discretion when it committed A.M. to the DOC.


                      FACTS AND PROCEDURAL HISTORY
[4]   On January 3, 2020, the State filed a delinquency petition, alleging that A.M.

      had committed what would be Class A misdemeanor domestic battery, a Class

      A misdemeanor intimidation, and a Class B misdemeanor disorderly conduct if

      committed by an adult. On January 15, 2020, during a hearing, A.M. admitted

      that when her mother attempted to take her cellphone away, she “went to grab

      it from her” and caught her mother’s hair in the process. (Transcript Vol. II, p.

      11). Based on this admission, the juvenile court adjudicated A.M. to be

      delinquent for having committed what would be a Class A misdemeanor

      domestic battery if committed by an adult. The State agreed to dismiss the

      other Counts. During this proceeding and following her admission, A.M. was

      advised not to speak out of turn, to which she replied, “I don’t care what you

      say, honestly. If I don’t listen to my Mom, what makes you think I’m gonna

      listen to you.” (Tr. Vol. II, p. 13). The juvenile court cautioned A.M. that she
      Court of Appeals of Indiana | Memorandum Decision 20A-JV-442 | July 15, 2020   Page 2 of 9
      would be removed from the hearing if she refused to follow directions, to which

      A.M. responded, “well let’s go then.” (Tr. Vol. II, p. 13). A.M. was

      subsequently removed from the proceeding.


[5]   In preparation for the dispositional hearing scheduled for January 29, 2020, a

      predispositional report was prepared by the probation department. A.M.’s

      mother reported that she has a strained relationship with her daughter and

      indicated that A.M. is physically and verbally aggressive toward her younger

      brother. A.M.’s behavior becomes worse when mother attempts to impose

      “consequences.” (Appellant’s App. Vol. II, p. 51). She advised that A.M.

      needed help, but would “only get it if she’s forced” and admitted that A.M. was

      “out of her control.” (Appellant’s App. Vol. II, p. 44). Mother warned that she

      believed A.M. was prostituting herself or engaged in sex trafficking because she

      had found a profile for A.M. on a website that appeared to offer

      “companionship and sexual favors.” (Appellant’s App. Vol. II, p. 52). Mother

      located more than twenty videos on A.M.’s cellphone in which A.M. was

      engaged “in sex acts with different men in every video” and nude photographs

      of A.M. in which she was engaged in “lewd and sexual acts.” (Appellant’s

      App. Vol. II, p. 52).


[6]   The probation department also compiled a list of A.M.’s juvenile delinquent

      history, which was comprised mainly of battery adjudications and leaving home

      without permission. Including the instant offense, A.M. has received twenty

      referrals to juvenile court. Of these twenty referrals, ten occurred during 2019,



      Court of Appeals of Indiana | Memorandum Decision 20A-JV-442 | July 15, 2020   Page 3 of 9
      which resulted in two juvenile adjudications. A.M. had been released from the

      Youth Care Center approximately a month prior to the instant charge.


[7]   A.M. has been diagnosed with Reactive Attachment Disorder in 2015, and, at a

      later time, with Conduct Disorder and Impulse Control and Narcissistic

      Personality Disorder. Based on these diagnoses and “due to her prior failed

      placements and lack of desire to change or improve,” A.M. was placed in the

      Indiana Girls School. (Appellant’s App. Vol. II, p. 53). To treat her mental

      health issues, A.M. received inpatient services from Child’s Place, Resource,

      Harsha Behavioral Center, and Youth Villages. During these placements, A.M.

      received individual therapy, group therapy, and family therapy. She was placed

      on psychiatric medication to treat her symptoms. However, when she

      committed the instant domestic battery, A.M. had not “engaged in any

      therapeutic services and [was] not currently on any medication.” (Appellant’s

      App. Vol. II, p. 53).


[8]   On January 29, 2020, following argument by the parties, the juvenile court

      ordered A.M. committed to the DOC. The juvenile court noted that A.M. had

      received “prior DCS services, prior probation, secure detention at the Youth

      Care Center, DOC commitments, prior acute hospitalization at Deaconess

      Cross Pointe, inpatient services from Child’s Place, inpatient services at

      Resource, inpatient services from Harsha Behavioral, and inpatient services

      from Youth Villages in Memphis, Tennessee.” (Tr. Vol. II, pp. 19-20). Despite

      these services, the juvenile court took note of A.M.’s admission that she was

      unable to function in her home. The court found that A.M. “engage[d] in

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-442 | July 15, 2020   Page 4 of 9
       behavior that is dangerous to her” and “may have been . . . a victim of human

       trafficking.” (Tr. Vol. II, p. 20). Accordingly, the juvenile court concluded that

       A.M. presented a “significant danger to herself” and the only remaining option

       before the juvenile court was commitment at the DOC. (Tr. Vol. II, p. 20).


[9]    A.M. now appeals. Additional facts will be provided if necessary.


                               DISCUSSION AND DECISION
[10]   A.M. contends that the juvenile court abused its discretion when it committed

       her to the DOC as it was not the least restrictive placement option available.

       The disposition of a juvenile adjudicated a delinquent is a matter committed to

       the sound discretion of the juvenile court, subject to the welfare of the child, the

       safety of the community, and the policy favoring the least harsh disposition.

       E.H. v. State, 764 N.E.2d 681, 684 (Ind. Ct. App. 2002). On review, we may

       overturn the juvenile court’s disposition order if we find that the court abused

       its discretion, which occurs if its actions are clearly against the logic and effect

       of the facts and circumstances before it or the reasonable inferences that may be

       drawn therefrom. Id.


[11]   As an initial matter, we observe that the purpose of the juvenile process is vastly

       different from the criminal justice system. Jordan v. State, 512 N.E.2d 407, 408

       (Ind. 1987). Specifically, the goal of the juvenile process is rehabilitation so that

       the youth will not become a criminal as an adult. Id. Accordingly, juvenile

       courts have a variety of placement choices for juveniles who have delinquency



       Court of Appeals of Indiana | Memorandum Decision 20A-JV-442 | July 15, 2020   Page 5 of 9
       problems, none of which are considered sentences. Id. Indiana Code section

       31-37-18-6 provides:


               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that:
               (1) Is:
                   (A)        In the least restrictive (most family like) and most
                       appropriate setting available; and
                   (B) Close to the parents’ home, consistent with the best
                       interest and special needs of the child;
               (2) Least interferes with family autonomy;
               (3) Is least disruptive of family life;
               (4) Imposes the least restraint on the freedom of the child and the
                   child’s parent, guardian, or custodian; and
               (5) Provides a reasonable opportunity for participation by the
                   child’s parent, guardian, or custodian.

[12]   A.M. directs our attention to D.P. v. State, 783 N.E.2d 767, 771 (Ind. Ct. App.

       2003), in which this court determined that the juvenile court abused its

       discretion when it awarded guardianship of D.P. to the DOC. The D.P. court

       based its decision to reverse the juvenile court on two factors: D.P.’s special

       circumstances and Indiana’s policy favoring the least harsh disposition. Id. at

       769-70. As for D.P.’s special circumstances, the court noted that D.P.’s I.Q.

       was only sixty-five and that he had been held back in his third and fourth grade

       school years. Id. at 770. Similarly, although D.P. was beginning the ninth

       grade, he performed at either a third- or fifth-grade level. Id. Additionally,

       D.P. was being medicated for ADHD, which is characterized by unusually

       impulsive behavior. Id. As for Indiana’s policy favoring the least harsh

       disposition, the D.P. court acknowledged that placement with the DOC may

       still be appropriate even if less restrictive alternatives are available. Id.

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-442 | July 15, 2020    Page 6 of 9
       Nevertheless, the D.P. court concluded that those were not the circumstances

       with which it was presented because D.P. was not unresponsive to less

       restrictive alternatives, inasmuch as his only other contact with the juvenile

       system was his successful completion of probation following a battery

       adjudication. Id. at 770-71. Accordingly, the court held that the juvenile court

       should have suspended D.P.’s confinement with the DOC. Id. at 771.


[13]   Here, neither A.M.’s interests nor those of her community are best served by a

       placement outside of the DOC. Unlike D.P., A.M.’s history indicates that her

       many placements, both in and out of the DOC, have failed to reform her. A.M.

       has had the benefit of DCS services, probation services, secure detention

       services at Youth Care Center, DOC commitments, acute hospitalizations at

       Deaconess Cross Pointe, and several inpatient services. Despite all these efforts

       to reform and rehabilitate A.M.’s behavior, she continued to engage in a pattern

       of disorderly and disruptive actions. The instant cause constituted A.M.’s 20th

       referral to the juvenile probation department and A.M.’s behavior before and

       during her dispositional hearing made it abundantly clear that A.M. had no

       intention of complying with even the most simple request. A.M. had only been

       in the community thirty days before she committed what would be a Class A

       misdemeanor domestic battery against her mother, who advised the juvenile

       court that A.M. was “out of her control.” (Appellant’s App. Vol. II, p. 44).


[14]   A.M. argues that the juvenile court failed to consider her “special

       circumstances” and that, despite a recommendation for “stable placement” she

       has not received a “stable placement” or “supportive family therapy.”

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-442 | July 15, 2020   Page 7 of 9
       (Appellant’s Br. p. 9). However, the record reflects that A.M.’s own behavior

       issues made stable placement with her family impossible. A.M.’s mother

       advised that she and A.M. “did not get along” and have a strained relationship

       due to A.M.’s history of aggression towards her mother and younger sibling.

       (Appellant’s App. Vol. II, p. 51). A.M.’s history of documented mental health

       issues indicates that she has either not responded to attempts for treatment or

       actively rebelled against them. In the past, the juvenile court unsuccessfully

       attempted to address A.M.’s mental health issues by placing her in inpatient

       services. During these placements, A.M. had access to individual therapy,

       group therapy, and family therapy. Yet, A.M. did not engage in any of these

       therapeutic services. Through time, A.M.’s behavior has only worsened and

       had now escalated to the point where she is engaged in prostitution or sex

       trafficking.


[15]   Noting the many failures of less-restrictive placements to cause A.M. to reform

       herself, the juvenile court ordered A.M. committed to the DOC. We see little

       in the record to suggest that a less-restrictive placement will be successful this

       time. Therefore, we conclude that the juvenile court’s decision to order A.M.

       committed to the DOC was not an abuse of its broad statutory discretion. The

       evidence before us supports a conclusion that A.M. is more likely to benefit

       most from a highly restrictive placement in the DOC, as it is the only placement

       that both ensures A.M. has access to treatment while preventing her from

       committing new delinquent acts.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-442 | July 15, 2020   Page 8 of 9
                                              CONCLUSION
[16]   Based on the foregoing, we hold that the juvenile court did not abuse its

       discretion when it committed A.M. to the DOC.


[17]   Affirmed.


[18]   Mathias, J. and Tavitas, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-442 | July 15, 2020   Page 9 of 9